
	

114 HR 1684 : Foreign Spill Protection Act of 2016
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 1684
		IN THE SENATE OF THE UNITED STATES
		April 27, 2016Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Oil Pollution Act of 1990 and the Federal Water Pollution Control Act to impose
			 penalties and provide for the recovery of removal costs and damages in
			 connection with certain discharges of oil from foreign offshore units, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Foreign Spill Protection Act of 2016. 2.Liability of owners and operators of foreign facilities (a)Oil Pollution Control Act amendmentsSection 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701) is amended—
 (1)in paragraph (26)(A)— (A)in clause (ii), by striking onshore or offshore facility, any person and inserting onshore facility, offshore facility, or foreign offshore unit or other facility located seaward of the exclusive economic zone, any person or entity; and
 (B)in clause (iii), by striking offshore facility, the person who and inserting offshore facility or foreign offshore unit or other facility located seaward of the exclusive economic zone, the person or entity that; and
 (2)in paragraph (32)— (A)by redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively;
 (B)by inserting after subparagraph (C) the following:  (D)Foreign facilitiesIn the case of a foreign offshore unit or other facility located seaward of the exclusive economic zone, any person or other entity owning or operating the facility, and any leaseholder, permit holder, assignee, or holder of a right of use and easement granted under applicable foreign law for the area in which the facility is located.; and
 (C)in subparagraph (G), as so redesignated, by striking or offshore facility, the persons who and inserting , offshore facility, or foreign offshore unit or other facility located seaward of the exclusive economic zone, the persons or entities that.
 (b)Federal Water Pollution Control Act amendmentsSection 311(a) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)(11)) is amended— (1)by striking and any facility and inserting any facility; and
 (2)by inserting , and, for the purposes of applying subsections (b), (c), (e), and (o), any foreign offshore unit (as defined in section 1001 of the Oil Pollution Act) or any other facility located seaward of the exclusive economic zone after public vessel.
				
	Passed the House of Representatives April 26, 2016.Karen L. Haas,Clerk
